Digitally signed
                                                                         by Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                      Illinois Official Reports                          the accuracy and
                                                                         integrity of this
                                                                         document
                             Appellate Court                             Date: 2020.12.30
                                                                         13:29:53 -06'00'



                  People v. Baker, 2020 IL App (3d) 180348



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           MICAH C. BAKER, Defendant-Appellant.



District & No.    Third District
                  No. 3-18-0348



Filed             August 6, 2020



Decision Under    Appeal from the Circuit Court of Will County, No. 17-CF-1997; the
Review            Hon. Edward A. Burmila Jr., Judge, presiding.


Judgment          Reversed and remanded.


Counsel on        James E. Chadd, Thomas A. Karalis, and Steven Varel, of State
Appeal            Appellate Defender’s Office, of Ottawa, for appellant.

                  James W. Glasgow, State’s Attorney, of Joliet (Patrick Delfino and
                  Thomas D. Arado, of State’s Attorneys Appellate Prosecutor’s Office,
                  of counsel), for the People.



Panel             JUSTICE SCHMIDT delivered the judgment of the court, with
                  opinion.
                  Justices Carter and O’Brien concurred in the judgment and opinion.
                                             OPINION

¶1      Defendant, Micah C. Baker, appeals the Will County circuit court’s denial of his motion to
     withdraw his guilty plea. Defendant argues the circuit court failed to comply with Illinois
     Supreme Court Rule 604(d) (eff. July 1, 2017). We reverse and remand.

¶2                                        I. BACKGROUND
¶3       After a grand jury indictment, the State charged defendant with two counts of domestic
     battery (720 ILCS 5/12-3.2(a)(2), (b) (West 2016)). The court appointed counsel to represent
     defendant. On March 15, 2018, defendant pled guilty to the more serious charge. In exchange
     for his plea, the State moved to dismiss the lesser charge and recommended a sentence of 180
     days in jail and 30 months’ probation. The court granted the State’s motion and imposed the
     recommended sentence.
¶4       On March 21, 2018, defendant appeared without counsel and told the court he wished to
     withdraw his guilty plea. The court instructed defendant to file a written document containing
     his reasons for wanting to withdraw his plea and provide the State with notice.
¶5       On March 23, 2018, defendant filed a timely pro se motion titled “My plea withdrawl
     [sic],” wherein defendant described his reasons for wanting to withdraw his plea. Defendant
     appeared without counsel that same day. The court did not determine whether defendant had
     legal representation. The State said it did not have a copy of defendant’s motion and requested
     additional time to respond. The court allowed the request and scheduled a hearing for April 11,
     2018. When defendant did not appear on April 11, the court removed the case from the docket,
     saying, “Strike it from the call.”
¶6       On April 16, 2018, defendant appeared without counsel. The court failed to determine
     whether defendant had legal representation. The court asked defendant what he wanted his
     pro se motion to accomplish. Defendant said he wished to withdraw his guilty plea. The court
     repeated its previous instructions, directing defendant to file a written document laying out his
     reasons for wanting to withdraw his plea, and scheduled a hearing for April 20, 2018.
¶7       On April 20, 2018, defendant appeared without counsel before a different judge, who reset
     the hearing for May 3, 2018, to ensure the plea judge would oversee the matter. On May 3,
     2018, defendant failed to appear. The court removed defendant’s case from the docket, saying
     defendant’s “motion to withdraw his plea of guilty is stricken.”
¶8       On May 8, 2018, defendant filed a second pro se motion titled “[Defendant’s] reasons for
     plea withdrawl [sic],” which largely repeated his first motion’s assertions. Defendant appeared
     without counsel that same day. The court failed to determine whether defendant had legal
     representation. The court allowed the State’s request for time to respond to defendant’s motion.
     The State filed its written response on May 24, 2018. On May 29, 2018, defendant appeared
     without counsel, said he did not have a copy of the State’s response to his motion, and received
     time to review the response. The court reset the case for a June 6, 2018, hearing.
¶9       On June 6, 2018, defendant appeared without counsel. Without addressing defendant’s lack
     of counsel, the court held a hearing on defendant’s first motion to withdraw his guilty plea.
     After hearing the parties’ arguments, the court denied the motion. The court asked defendant
     if he had a public defender, and defendant said “No.” The court then asked, “Are you going to
     be able to afford counsel on appeal now?” Defendant replied, “What is counsel?” Plea counsel,

                                                 -2-
       who was sitting in the courtroom at the time, informed the court that he had represented
       defendant during the plea proceedings. The circuit clerk filed a notice of appeal on defendant’s
       behalf on June 7, 2018.

¶ 10                                            II. ANALYSIS
¶ 11        Defendant argues the circuit court failed to comply with Illinois Supreme Court Rule
       604(d) (eff. July 1, 2017) by not determining whether defendant had legal representation,
       appointing counsel for defendant for postplea proceedings, or obtaining a knowing waiver of
       defendant’s right to counsel. The State concedes that the court erred when it did not determine
       whether defendant had postplea legal representation. However, the State argues that we do not
       have jurisdiction to consider defendant’s appeal.
¶ 12        Where, as in this case, defendant entered a fully negotiated guilty plea, he may not appeal
       the judgment entered upon the guilty plea without first filing a motion to withdraw the plea
       within 30 days of sentencing. Id. If the court denies the motion, defendant must then file a
       notice of appeal in the circuit court within 30 days. Id. Defendant may file a late notice of
       appeal in the appellate court under certain circumstances. Ill. S. Ct. R. 606(c) (eff. July 1,
       2017). “The timely filing of a Rule 604(d) motion and a notice of appeal are jurisdictional
       prerequisites to a review of defendant’s guilty plea.” People v. Dieterman, 243 Ill. App. 3d
       838, 841 (1993).
¶ 13        The State contends that we lack jurisdiction to review the merits of defendant’s appeal
       because defendant filed his notice of appeal more than 30 days after the court imposed his
       sentence. The State argues the court struck defendant’s timely first motion from the record,
       either on April 11, 2018, by saying “[s]trike it from the call” or on May 3, 2018, by saying the
       “motion to withdraw his plea of guilty is stricken.” As a result, defendant’s May 8, 2018,
       motion, which was filed 54 days after sentencing, was untimely.
¶ 14        The State’s argument misconstrues the record. The court impliedly extended the time for
       filing a motion to reconsider sentence by considering the merits of defendant’s May 8, 2018,
       motion. See People v. Church, 334 Ill. App. 3d 607, 613-14 (2002). Observing defendant’s
       filing difficulties, the court allowed defendant at least three attempts to file his motion properly.
       The court’s April 11, 2018, statement “Strike it from the call” removed the case from the docket
       because defendant failed to appear. It did not eliminate defendant’s motion entirely. Likewise,
       the court’s May 3, 2018, statement “motion to withdraw his plea of guilty is stricken,” only
       removed the case from the docket. When defendant filed a written motion and appeared, the
       court allowed the State to respond and properly considered the merits of defendant’s motion.
       To find otherwise would require us to determine that the court erred by conducting a hearing
       on defendant’s second motion and denying the motion on its merits instead of dismissing it for
       untimeliness. See People v. Bailey, 2014 IL 115459, ¶ 27. We presume the court knows the
       law and applied it properly unless the record contains strong affirmative evidence to the
       contrary. People v. Howery, 178 Ill. 2d 1, 32 (1997). Therefore, the court did not err by ruling
       on the merits of defendant’s pro se motion to withdraw. Defendant’s timely notice of appeal
       from the court’s denial of his timely pro se motion to withdraw his guilty plea vested us with
       jurisdiction to consider the merits of defendant’s appeal.
¶ 15        Under Rule 604(d), when a defendant files a motion to withdraw his guilty plea within 30
       days of sentencing the court shall “determine whether the defendant is represented by counsel,
       and if the defendant is indigent and desires counsel, the trial court shall appoint counsel.” Ill.

                                                     -3-
       S. Ct. R. 604(d) (eff. July 1, 2017). When a defendant manifests an interest in challenging the
       judgment against him, the court “ ‘has an affirmative duty to ascertain whether a defendant
       desires counsel for preparation and presentation of postplea motions.’ ” (Emphasis in original.)
       People v. Perry, 2014 IL App (1st) 122584, ¶ 22 (quoting People v. Griffin, 305 Ill. App. 3d
       326, 332 (1999)). The court must either appoint counsel to represent an indigent defendant for
       postplea proceedings or find that the defendant knowingly waived the right to appointed
       counsel. People v. Smith, 365 Ill. App. 3d 356, 360 (2006). If a court fails to satisfy this
       requirement, it must remand the case. Id. at 361. We review de novo the issue of whether the
       court failed to comply with the Rule 604(d) requirements. Id. at 358.
¶ 16       After reviewing the record, we accept the State’s concession. Defendant filed his first
       pro se motion to withdraw his plea on March 23, 2018, within the prescribed 30-day period,
       but the court did not determine whether defendant had legal representation until after the June
       6, 2018, hearing where the court denied the motion. The court failed to comply with Rule
       604(d). Moreover, defendant’s comments during the postplea proceedings indicated that he
       was unaware of his right to postplea counsel. The appointment of counsel would have
       eliminated the confusion around the motion filing process. Therefore, we reverse the judgment
       of the circuit court denying defendant’s motion to withdraw his guilty plea and remand the
       case for further proceedings.

¶ 17                                     III. CONCLUSION
¶ 18      For the foregoing reasons, we reverse the judgment of the circuit court of Will County and
       remand for further proceedings.

¶ 19      Reversed and remanded.




                                                  -4-